DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/097,144 and Amendment filed 07/05/2022.
Claims 1, 3-9, 11-16 remain pending in the Application. Claims 2, 10 have been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks filed 07/05/2022, with respect to claims 1, 3-9, 11-16 have been fully considered and are persuasive.   

Allowable Subject Matter
Claims 1, 3-9, 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Biggs et al. (US Patent 8,451,026) discloses An integrated circuit, a method of generating a layout of such an integrated circuit using standard cells, and a standard cell library providing such standard cells (abstract), wherein  the standard cell 800 and the standard cell 820 can be arranged to have their voltage connection areas 802, 822 connected to the always-on power supply whilst their other voltage connection areas 806, 826 are connected to the switched ground supply. In contrast, the standard cell 810 has its voltage connection area 812 connected to the switched power supply by a via 814, whilst its other voltage connection area 816 is connected by the metal one tie 818 to the always-on ground supply provided by the metal one rail 840 (col. 14, ll.8-17); and wherein  such techniques can significantly reduce power consumption (col. 15, ll.47-48), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, which has been indicated previously. The Prior art Rahim et al. (US Patent 7,463,057) discloses The adjustable power supply circuitry can be configured to produce different power supply voltages on different portions of an integrated circuit. The different power supply voltages accommodate circuit design constraints while minimizing power consumption due to pass transistor leakage (Abstract); including software components that provide power consumption reduction assistance functionality, which may be provided within logic synthesis and optimization tools, a place-and-route tool, etc. (col. 8, ll.31-34), wherein the memory cells in each multiplexer are grouped together and are powered using a common memory cell power supply level (col. 10, ll.31-33), but lacks specific arrangements of steps/elements in the manner recited in the instant claims, which has been indicated previously.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
08/02/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851